Citation Nr: 1530318	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-08 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, rated as zero percent disabling prior to December 19, 2012, and rated as 60 percent disabling with Meniere's disease from December 19, 2012, to April 2, 2014.

2.  Entitlement to an increased rating for postoperative fusion of the left ankle with shortening, rated as 20 percent disabling prior to July 26, 2010, and 30 percent disabling from July 26, 2010.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to January 1973. 

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In November 2011 and April and November 2012, the Board remanded the issue of an increased rating for bilateral hearing loss for further development.

In November 2014, the Veteran withdrew his request for a Board hearing.

During the pendency of the appeal, the RO in a May 2013 rating decision granted service connection for Meniere's syndrome effective December 19, 2012, and assigned a 60 percent disability rating effective that same date for Meniere's syndrome with bilateral hearing loss and tinnitus.  Later in an October 2014 rating decision, the RO assigned a 100 percent disability rating for Meniere's syndrome with bilateral hearing loss and tinnitus effective April 3, 2014.  Diagnostic Code 6205 provides that Meniere's syndrome can be evaluated under either the rating criteria of Diagnostic Code 6205 or by separately evaluating vertigo, hearing impairment, and tinnitus, whichever results in a higher evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6205 (2014).  The issue of entitlement to an increased rating for bilateral hearing loss since April 3, 2014, is not before the Board because the bilateral hearing loss is rated as 100 percent disabling as part of Meniere's syndrome effective April 3, 2014.  

On April 5, 2011, the Veteran filed a claim for an increased rating for the left ankle disability.  The left ankle disability has been rated as 30 percent disabling from July 26, 2010, and 20 percent disabling prior to July 26, 2010.  Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  

A June 2013 VA audiological examination reflects that the Veteran reported that he has been claiming unemployability due to service-connected disabilities.  Therefore, the issue of TDIU has been raised.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the claim for TDIU is a component of the claims for higher ratings for the various disabilities on appeal.  Thus, the Board has taken jurisdiction of this issue.

Although the Veteran is in receipt of a 100 percent disability rating for Meniere's syndrome effective April 3, 2014, the Board notes that the receipt of a 100 percent disability evaluation for a service-connected disability does not necessarily render the issue of entitlement to TDIU since April 3, 2014, moot. Bradley v. Peake, 22 Vet. App. 280 (2008).  Hence, the issue of entitlement to TDIU is applicable to both the period before April 3, 2014, and the period since April 3, 2014.

In light of the above, the issues are as stated on page one of the decision.

The issue of entitlement to service connection for a neurological disorder as secondary to the service-connected postoperative fusion of the left ankle with shortening and left ankle surgery residual scar has been raised by the record in an April 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

All issues except entitlement to an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The weight of evidence shows that the hearing loss in both ears is manifested by level I hearing loss.

2.  The maximum combined rating for bilateral hearing loss, tinnitus, and vertigo is 40 percent for the period from December 19, 2012, to April 2, 2014, and the current rating for Meniere's disease with bilateral hearing loss and tinnitus is 60 percent for the period from December 19, 2012, to April 2, 2014.

3.  The weight of evidence shows that from December 19, 2012, to April 2, 2014, Meniere's disease with bilateral hearing loss and tinnitus was not manifested by hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly.


CONCLUSION OF LAW

The criteria for an increased disability ratings in excess of the currently assigned zero percent rating for the Veteran's service-connected bilateral hearing loss prior to December 19, 2012, and the currently assigned 60 percent rating for the Veteran's service-connected Meniere's disease with bilateral hearing loss from December 19, 2012, to April 2, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, 4.87, Diagnostic Codes 6100, 6205 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April and May 2009, October and November 2010, November 2011, April and December 2012, and January and June 2013 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the April 2009 letter, VA notified the appellant of how VA determines the disability rating and effective date.  The claim was most recently readjudicated in a February 2014 supplemental statement of the case and an October 2014 statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO and Appeals Management Center obtained the service and  VA treatment records.  The Veteran submitted private treatment records, to include private audiograms.  The RO and Appeals Management Center afforded the appellant VA examinations, to include pursuant to the Board's various remands.  While the Veteran challenged the adequacy of the VA examinations in a March 2012 statement, the Board notes that the VA examinations provided sufficient clinical findings so as to allow the Board to evaluate the severity of his service-connected bilateral hearing loss disability and Meniere's syndrome.  Therefore, the Board finds that these examinations are adequate on which to base a decision.

In its remand, the Board directed the Appeals Management Center to have a VA audiologist interpret the various private audiograms.  Although a VA audiologist did not interpret the various audiograms, a review of all the private audiograms show that hearing was not tested during audiogram at 3000 Hertz in either one of the ears or both of the ears.  Therefore, these private audiograms cannot be used to evaluate the Veteran's bilateral hearing loss even if they were interpreted by a VA audiologist and the Board's directive in various remands to get those audiograms interpreted was unnecessary development.  

Although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  There was substantial compliance with the Board remands because the above-mentioned unaccomplished development was unnecessary.  Thus, VA complied with the Board's remands to the extent possible. Stegall v. West, 11 Vet. App. 268 (1998).

Governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

In general, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  See 38 C.F.R. § 4.85 (2014).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a) (2014).

Diagnostic Code 6205 provides that Meniere's syndrome can be evaluated under either the rating criteria of Diagnostic Code 6205 or by separately evaluating vertigo, hearing impairment, and tinnitus, whichever results in a higher evaluation.  Hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus, warrants a 60 percent disability rating.  Hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus, requires a 100 percent evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6205.  

Analysis

In an August 1998 rating decision, a RO granted service connection for bilateral hearing loss and assigned a zero percent disability rating.  On March 31, 2009, the RO received the Veteran's claim for an increased rating for bilateral hearing loss.  In the May 2013 rating decision, the RO granted service connection for Meniere's syndrome effective December 19, 2012, and assigned a 60 percent disability rating effective that same date for Meniere's syndrome with bilateral hearing loss and tinnitus.  In the October 2014 rating decision, the RO assigned a 100 percent disability rating for Meniere's syndrome with bilateral hearing loss and tinnitus effective April 3, 2014.  

Schedular rating

As explained in the law and regulations section above, the resolution of this issue involves determining the level of hearing acuity in each ear.

A May 2009 VA audiology examination report reveals the following:




HERTZ



1000
2000
3000
4000
Average
LEFT
30
30
55
60
44
RIGHT
25
30
55
60
43

Puretone threshold averages were 44 decibels in the left ear and 43 decibels in the right ear.  Speech discrimination scores at that time were 92 percent in the left ear and 96 percent in the right ear.  

This examination report yielded a numerical designation of I in both ears (42 to 49 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination).  The report also reflects that the Veteran did not an exceptional pattern of hearing impairment in either ear because not all of the specified puretone thresholds are 55 decibels or higher in either ear and because the puretone threshold in both ears at 2000 Hertz was well below 70 decibels.   Entering the category designations of I in the left ear and of I in the right ear into Table VII, a disability percentage evaluation of zero percent, or noncompensable, is for assignment under Diagnostic Code 6100 for the bilateral hearing loss impairment.

The December 2010 VA examination report reflects that the audiologist determined that the responses were inconsistent and unreliable and that the results suggest nonorganic hearing loss.  The examiner indicated that the testing was completed in a double-walled sound suite using an audiometer last calibrated in March 2010.  Therefore, the results from the December 2010 VA examination cannot be used to evaluate the bilateral hearing loss.


A January 2012 VA audiology examination report reveals the following:




HERTZ



1000
2000
3000
4000
Average
LEFT
40
40
60
60
50
RIGHT
30
30
55
55
43

Puretone threshold averages were 50 decibels in the left ear and 43 decibels in the right ear.  Speech discrimination scores at that time were 92 percent in the left ear and 96 percent in the right ear.  

This examination report yielded a numerical designation of I in the left ear (50 to 57 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination) and a numerical designation of I in the right ear (42 to 49 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination).  The report also reflects that the Veteran did not an exceptional pattern of hearing impairment in either ear because not all of the specified puretone thresholds are 55 decibels or higher in either ear and because the puretone threshold in both ears at 2000 Hertz was well below 70 decibels.   Entering the category designations of I in the left ear and of I in the right ear into Table VII, a disability percentage evaluation of zero percent, or noncompensable, is for assignment under Diagnostic Code 6100 for the bilateral hearing loss impairment.

In a December 2012 VA medical opinion, a VA audiologist noted that the January 2012 VA examination is considered accurate.

As for the private audiograms performed from September 2010 to July 2012, the Board again notes that none of these private audiograms had testing in both ears at 3000 Hertz.  Thus, these private audiograms cannot be used to evaluate the bilateral hearing loss.

For the period prior to December 19, 2012, the weight of evidence shows that the service-connected left ear hearing loss is manifested by level I hearing loss and that the service-connected right ear hearing loss is manifested by level I hearing loss.

For the period from December 19, 2012, to April 2, 2014, at the May and June 2013 VA audiology examinations the examiner merely reported the audiometric findings from the January 2012 VA examination, which shows level I hearing in both ears.  Therefore, for the period from December 19, 2012, to April 2, 2014, the weight of evidence shows that the service-connected left ear hearing loss is manifested by level I hearing loss and that the service-connected right ear hearing loss is manifested by level I hearing loss because there is no audiometric testing during that time period that might show a higher level of hearing loss in either ear.  

As to whether the separately evaluating vertigo, hearing impairment, and tinnitus results in a higher evaluation than the current 60 percent disability rating for Meniere's syndrome, the bilateral hearing loss is currently rated as zero percent disabling.  The maximum schedular ratings for a peripheral vestibular disorder and tinnitus are 30 and 10 percent, respectively.  38 C.F.R. § 4.87, Diagnostic Codes 6204, 6260 (2014).  Accordingly, the maximum combined rating for bilateral hearing loss, tinnitus, and vertigo is 40 percent for the period from December 19, 2012, to April 2, 2014, whereas the current rating for Meniere's disease with bilateral hearing loss and tinnitus is 60 percent for the period from December 19, 2012, to April 2, 2014.

As to whether a 100 percent disability rating for Meniere's syndrome with bilateral hearing loss is warranted for the period from December 19, 2012, to April 2, 2014, the weight of evidence shows that the from December 19, 2012, to April 2, 2014, Meniere's disease with bilateral hearing loss and tinnitus was not manifested by hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly.  The May 2013 VA examination report reflects that it was noted that the Meniere's syndrome was manifested by hearing impairment with attacks of vertigo and cerebellar gait occurring one to four times a month.  The report reveals that it was not stated that the hearing impairment with attacks of vertigo and cerebellar gait occurred more than once weekly.  The April 3, 2014, private treatment record is the first evidence of hearing impairment with attacks of vertigo and cerebellar gait occurred more than once weekly.  That treatment record shows that the Veteran reported that he had been having several attacks per week.

In short, the weight of evidence shows that from December 19, 2012, to April 2, 2014, Meniere's disease with bilateral hearing loss and tinnitus was not manifested by hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly.

Extra-schedular consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extra-schedular rating.

Turning to the Board's analysis, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected left ear hearing loss are inadequate.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - elevated puretone thresholds at all relevant frequencies and some speech recognition impairment prior to December 19, 2012; and hearing impairment with attacks of vertigo and cerebellar gait occurring one to four times a month from December 19, 2012, to April 2, 2014 - with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disability based upon loss of hearing at certain puretone thresholds and speech impairment and based on hearing impairment with attacks of vertigo and cerebellar gait, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1 . 

The Board considered the holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that, unlike the rating schedule for hearing loss, the extra-schedular provisions did not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak, 21 Vet. App. at 455. 

Turning to the Veteran's functional impairment, at the June 2009 VA examination, he reported that he had difficulty understanding speech, especially with background noise.  The December 2010 VA examination reflects that the examiner noted that the hearing loss had no effects on usual daily activities.   At the January 2012 VA examination, it was noted that the claimant's hearing loss impacted ordinary conditions of life in that he reported difficulty hearing with background noise, difficulty hearing sounds, and difficulty communicating in general.  In the December 2012 VA medical opinion, an audiologist stated that the hearing loss would not prevent gainful employment.  The May 2013 VA examiner noted that the Veteran was deaf to conversation on the right side but that he only had moderately impaired hearing as to conversation on the left side.  The June 2013 VA examiner noted that the hearing loss would not prevent gainful employment
. 
The Board has considered these functional effects, but this evidence does not present such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate because there is no evidence that these functional effects would not be consistent with an elevated puretone thresholds at various hertz and some speech recognition impairment.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend speech under various conditions is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the claimant's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule. 

Moreover, with regard to the May 2013 VA examiner's statement that the Veteran was deaf to conversation on the right side and had moderately impaired hearing as to conversation on the left side, the Board notes that during that time period the appellant was receiving a 60 percent disability rating for Meniere's syndrome with bilateral hearing loss.  A high rating such as a 60 percent evaluation is recognition that the disability makes it difficult to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Board, therefore, has determined that an extra-schedular rating pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The weight of evidence reflects that there is not such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss is inadequate.

For the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that a compensable rating for bilateral hearing loss is warranted.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to an increased rating for bilateral hearing loss, rated as zero percent disabling prior to December 19, 2012, and rated as 60 percent disabling with Meniere's disease from December 19, 2012, to April 2, 2014, is denied.


REMAND

The Veteran's last VA examination for his left ankle disability was in July 2012, and he underwent ankle surgery in August 2012.  In an April 2013 statement, the appellant described a disability picture that suggested a worsening since the last VA exam.

In April 2013, the RO requested records from the University of Kansas Medical Center regarding treatment for the left ankle disability.  That facility never responded to the request for treatment records.  The AOJ should again attempt to obtain all records from the University of Kansas Medical Center regarding treatment for the left ankle disability from December 2012 to the present.  Moreover, since the AOJ should consider whether an increased rating is warranted during the one-year period prior to the date of claim in April 2011, the AOJ should attempt to obtain any additional records from Dickson-Diveley regarding treatment for the left ankle disability from April 2010 to the present.

The Veteran has not been provided a formal application for his TDIU claim.  Moreover, the appellant has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to TDIU, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Given the number of the Veteran's service-connected disabilities, a current VA examination is warranted to determine functional impairment from the service-connected disabilities.

The issue of entitlement to service connection for a neurological disorder as secondary to the service-connected postoperative fusion of the left ankle with shortening and left ankle surgery residual scar is inextricably intertwined with the issue of entitlement to TDIU and must be adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to complete a VA Form 21-8940 (veteran's application for increased compensation based on unemployability).

2.  Provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of TDIU, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

3.  Ask the Veteran to identify all treatment for his left ankle disability, hearing loss, tinnitus, Meniere's syndrome, scars of the left ankle and right ear, duodenal ulcer and hiatal hernia, and chronic obstructive pulmonary disease, as well as any other disabilities pertaining to his claim for TDIU and obtain any identified records.  Attempt to obtain all records from the University of Kansas Medical Center regarding treatment for the left ankle disability from December 2012 to the present and any additional records from Dickson-Diveley regarding treatment for the left ankle disability from April 2010 to the present.

4.  Adjudicate the issue of entitlement to service connection for a neurological disorder as secondary to the service-connected postoperative fusion of the left ankle with shortening and left ankle surgery residual scar.  

5.  Thereafter, schedule the Veteran for a VA examination or examinations to determine the nature and severity of his left ankle disability and to determine the functional impairments of service-connected disabilities.  The claims folder is to be made available to the examiner or examiners to review.  The examiner or examiners is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to postoperative fusion of the left ankle with shortening, a residual scar from a left ankle surgery, a right ear surgical scar, Meniere's syndrome, bilateral hearing loss, tinnitus, residuals of a duodenal ulcer with an inactive hiatal hernia, and chronic obstructive pulmonary disease.  

An examiner must comment on whether there is ankylosis of the left ankle and, if so, describe the nature and severity of the ankylosis.

The examiner or examiners must described the functional limitations of the postoperative fusion of the left ankle with shortening, a residual scar from a left ankle surgery, a right ear surgical scar, Meniere's syndrome, bilateral hearing loss, tinnitus, residuals of a duodenal ulcer with an inactive hiatal hernia, and chronic obstructive pulmonary disease, and any other disability for which the AOJ grants service connection.

A complete rationale for any opinion offered must be provided.

6.  After completing the above actions, the AOJ should readjudicate the Veteran's claims, to include entitlement to TDIU, with consideration of all evidence of record.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


